
	
		I
		112th CONGRESS
		2d Session
		H. R. 5969
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Walberg (for
			 himself, Mr. Terry,
			 Mr. Goodlatte,
			 Mr. Rokita,
			 Mr. Gowdy, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To preserve the companionship services exemption for
		  minimum wage and overtime pay under the Fair Labor Standards Act of
		  1938.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Access to Affordable and
			 Quality Companion Care Act.
		2.DefinitionsSection 3 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 203) is amended by adding at the end the following:
			
				(z)(1)Except as provided in paragraph (2),
				companionship services as used in section 13(a)(15), means those
				services which provide fellowship, care, and protection for individuals who,
				because of advanced age or physical or mental infirmity, are unable to care for
				themselves, including but not limited to, non-medical in-home personal care or
				household work related to the care of the aged or infirm individuals (such as
				meal preparation, bed making, washing of clothes, errands, assistance to
				appointments, laundry, medication reminders, bathing, assistance with
				incontinence and grooming, and other similar services). Such term may also
				include the performance of general household work, provided that such work is
				incidental.
				(2)Companionship services shall
				not include services relating to the care and protection of the aged or infirm
				which require and are performed by trained medical personnel, such as a
				registered or practical nurse.
				(aa)Domestic service employment as
				used in section 13(a)(15), means services of a household nature performed by an
				employee in or about a private home (permanent or temporary), including but not
				limited to, employees such as cooks, waiters, butlers, valets, maids,
				housekeepers, nannies, nurses, janitors, laundresses, caretakers, handymen,
				gardeners, home care aides, home health aides, personal care aides, chauffeurs
				of automobiles for family use, and babysitters employed on other than a casual
				basis.
				(bb)Third-party employment as used
				in section 13(a)(15), means employees who are engaged in providing
				companionship services and who are employed by an employer or agency other than
				the family or household using their services, whether or not such an employee
				is assigned to more than one household or family in the same workweek to
				provide companionship
				services.
				.
		3.Preservation of
			 the companionship services exemptionParagraph (15) of section 13(a) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(a)(15)) is amended—
			(1)by inserting
			 (including through third-party employment) after
			 companionship services; and
			(2)by striking
			 (as such terms are defined and delimited by regulations of the
			 Secretary).
			4.Preservation of
			 the live-in domestic services exemptionParagraph (21) of section 13(b) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 213(b)(21)) is amended by inserting
			 (including through third-party employment) after domestic
			 service.
		
